El Juez Asociado Señor Negrón García
emitió la opinión del Tribunal.
Por tercera vez, a solicitud de la Sra. Elsie A. Martínez y mediante trámite de mostrar causa, terciamos en las con-troversias de las partes. La tardanza generada en su solución final nos mueve a pronunciarnos clara y terminantemente sobre algunos de los aspectos esenciales planteados, inclusive la corrección de la resolución del Tribunal Superior, Sala de San Juan, dictada el 17 de diciembre de 1984, contra la cual se recurrió mediante recurso de certiorari. Lo hacemos para evitar el continuado efecto multiplicador o litigioso negativo. Confiamos así despejar parte de las incógnitas que existen en torno a los procedimientos habidos ante el Tribunal Superior, Sala de San Juan, relacionados con una solicitud para ampliar el término de descubrimiento de prueba, un incidente de desacato, una reclamación de $20,494.97 en concepto de intereses por sentencia de alimentos y una petición de em*166bargo. Los protagonistas principales son los hijos menores Gilberto y Armando Rivera Martínez como alimentistas de su progenitor, el doctor en psiquiatría Gilberto Rivera Her-nández.
I
El foro de instancia, según la minuta, dio por finalizado el descubrimiento de prueba. Ordenó a las partes que en un término improrrogable de treinta (30) días sometieran un informe juramentado sobre ingresos y gastos a los fines de señalar la vista para discutir las mociones de rebaja y au-mento de pensión alimenticia. La peticionaria Martínez enu-meró distintas propiedades del demandado Rivera Hernández de gran valor, inclusive varios edificios y mencionó la prác-tica privada de éste en Kentucky. Como consecuencia pidió sin éxito que se le permitiera ampliar el descubrimiento de prueba. Adujo que esas propiedades y actividades contrasta-ban curiosamente con los ingresos limitados informados por el doctor Rivera Hernández de $1,354 mensuales y gastos de $1,372.61.
Estamos convencidos de la razonabilidad y pertinencia del planteamiento para fines de la moción de aumento de la pensión. Resolvemos que en justicia debe autorizarse el descubrimiento de prueba por un término adicional, el cual cubrirá las planillas de contribución sobre ingresos del doctor Rivera Hernández.
i-H J-H
La peticionaria Martínez también argumenta que pro-cede ventilarse el incidente sobre desacato que ha promovido por pensiones atrasadas correspondientes a ocho (8) meses para un total de $2,900. Se desprende que el recurrido Rivera Hernández, bajo la tesis de que los menores están recibiendo directamente $400 de su pensión del Seguro Social, descontó y redujo unilateralmente dicha suma y está remitiendo sólo *167$100. En una moción de rebaja de pensión informó esa deter-minación al foro de instancia. Ella insiste, al citar el caso de Rubio Sacarello v. Roig, 84 D.P.R. 344, 358 (1962), y el Art. 149 del Código Civil, que esa actuación equivale a inter-poner la figura de compensación, lo cual el mencionado pre-cepto prohíbe al consignar in fine “ [n] o es renunciable ni transmisible a un tercero el derecho a los alimentos. Tam-poco pueden compensarse con lo que el alimentista deba al que ha de prestarlos”. 31 L.P.R.A. see. 568.
No tiene razón. El Art. 149 no gobierna la situación de autos. Al vedar la compensación, el Legislador intentó evitar que mediante la misma no se hagan realidad los pagos actuales, esto es, se extinga automáticamente la pensión de pleno derecho, que es la característica medular de la compensación. Ramos v. Caparra Dairy, Inc., 116 D.P.R. 60 (1985). La premisa que anima este enfoque es la indispensabilidad del pago en concepto de alimentos para cubrir las necesidades ordinarias e imprescindibles de la vida, de otro modo desatendidas. J. M. Manresa, Código Civil Español, 7ma ed., Madrid, Ed. Reus, 1956, T. I, págs. 845-848. “Semejante prohibición es racional, ya que en caso contrario se desvirtuaría la finalidad de la deuda alimenticia.” P. Beltrán de Heredia, Comentarios al Código civil y compilaciones forales, Jaén, España, Ed. Rev. Der. Privado, 1978, T. III, Vol. 2, pág. 47. El “sustento de la persona no es un simple derecho individual sujeto a la libre disposición del particular, y sí un interés protegido en vista de un interés público”. F. Bonet Ramón, Compendio de Derecho Civil, Madrid, Ed. Rev. Der. Privado, 1960, T. IV, pág. 695.
En las circunstancias de autos no se está oponiendo compensación alguna. No se afecta el postulado asistencial. Simplemente, a través del sistema de Seguro Social federal el doctor Rivera Hernández está satisfaciendo parte sustancial de la pensión. Como método de pago es válido. Ni el texto ni *168espíritu del Art. 149 lo impide. Aclaramos que este pronun-ciamiento es sin menoscabo de que la peticionaria Elsie A. Martínez pueda demostrar la procedencia de un aumento a la pensión fijada. Sólo resolvemos que el pago a través de la pensión de Seguro Social es judicialmente válido y aceptable.
I — I h-< 1 — 4
Finalmente,(1) la peticionaria nos plantea vehemente-mente la tardanza del tribunal a quo en resolver si proceden o no intereses sobre la sentencia de alimentos. Desde que emi-timos la orden de mostrar causa intimamos que era acreedora a una pronta determinación. La resolución posterior del foro de instancia negándolos nos permite despejar la duda. Erró.
Su negativa estuvo basada en que la Regla 44.3(a) de Procedimiento Civil sólo autoriza “intereses al tipo legal en toda sentencia que ordena el pago de dinero”, (énfasis nues-tro) y que un dictamen en casos de alimentos no goza propia-mente del carácter de una sentencia final ordinaria —y no constituye cosa juzgada— pues se reclaman y dispensan al ritmo de las circunstancias cambiantes. Como consecuencia, concluyó que la referida regla era inaplicable.
Rehusamos refrendar esa interpretación rigurosamente gramatical.
El deber de alimentos se funda en principios umversalmente reconocidos de solidaridad humana generados por el derecho natural de la vida e imperativos de los vínculos familiares. Milán Rodríguez v. Muñoz, 110 D.P.R. 610, 612-614 (1981); J. Santos Briz, Derecho Civil, Madrid, Ed. Rev. Der. *169Privado, 1982, T. V, págs. 439-441. Cuando se ha determi-nado su importe y hecho valer, incuestionablemente configura una obligación legal que penetra la dimensión patrimonial. “En cuanto al que, por sentencia o convenio, se ha resuelto en unas prestaciones concretas —acaso en el pago de una pen-sión — , el derecho mismo representa una fuente de pretensio-nes continuadas o periódicas, de carácter personalísimo y clau-dicante, susceptible de aseguramiento pero sujeto éste a la variabilidad de la deuda; mientras el derecho a las pensiones vencidas o ala indemnización por las prestaciones incumpli-das constituye un crédito corriente y negociable.” (Énfasis suplido.) J. L. Lacruz Berdejo y F. A. Sancho Rebullida, Derecho de Familia, Barcelona, Ed. Bosch, 1982, T. IV, pág. 74. El remedio judicial último en estos casos es de carácter económico, una cantidad de dinero a ser satisfecha por el ali-mentante. De ordinario, “permanente en el tiempo, esa pres-tación se traduce, por algo así como un tracto sucesivo, en una cuota dineraria periódica —generalmente mensual— que el obligado debe pagar al beneficiario. . . . [esa] condena res-pecto del obligado indudablemente importa un pronuncia-miento declarativo de la existencia del crédito, y por lo tanto, el quantum dinerario se traducirá en la fijación de una cuota periódica que se reputará devengada desde que la obligación se hizo exigible, o sea desde la mora del obligado”. (Citas omitidas.) E. A. Zannoni, Divorcio y obligación alimentaria entre cónyuges, 2da ed., Buenos Aires, Ed. Astrea, 1977, pág. 187. Bajo este razonamiento, este autor concluye que se trata de un caso típico de mora. Añade “[l]a extrapatrimo-nialidad del fundamento asistencial no implica negar la pa-trimonialidad de la prestación en que se traduce el deber de asistencia. Y esta patrimonialidad de la prestación es lo que permite sin dificultad caracterizar a la obligación como tal, sujeta por ende a los principios generales del derecho patrimonial en lo relativo a su ejecución, como claramente lo en-seña la doctrina moderna”. Id., pág. 190.
*170Resolvemos que las sentencias y resoluciones en casos de pensiones de alimentos devengan intereses legales por mora. Es una consecuencia natural de una obligación de dinero. Se computan desde el momento en que se dictó la sentencia, o si es de mes a mes, desde que venció, o debió ser satisfecha.
Razones de peso abonan esta decisión. Concluir lo con-trario atentaría contra el espíritu de impartir justicia rápida y económica. Menoscabaría el carácter real, actual e impos-tergable de los alimentos. No es la etiqueta ni el título del derecho lo determinante, sino su finalidad, que necesaria-mente estará condicionada al tiempo y espacio de toda obliga-ción según el pronunciamiento judicial correspondiente. De sostener que la sentencia del Tribunal Superior, Sala de San Juan (Hon. Charles Juliá) de 11 de agosto de 1975 no generó intereses hasta el 29 de mayo de 1982, fecha en que se otor-garon las escrituras en venta de ejecución judicial: ¿no esta-ríamos estimulando en estos casos mayores atrasos a los que diariamente —de manera inquietante— se incurren? ¿No perjudicaríamos indirectamente el bienestar de los menores con esa restrictiva visión? Una cosa sí es innegable, no sólo premiaríamos la morosidad del alimentante sino que contri-buiríamos a sobrecargar los pesados calendarios en los foros de instancia.
En resumen, no se nos ha demostrado ni persuadido que una sentencia de alimentos vencidos no genere intereses conforme la Regla 44.3 de Procedimiento Civil. Sin embargo, al igual que dispusimos en nuestro dictamen del 29 de febrero de 1984, en un recurso entre las mismas partes (0-83-775) carecemos de los elementos de juicio para determinar el cómputo exacto. Debe esclarecerse este aspecto como parte del trámite ulterior. El foro de instancia resolverá preferentemente este incidente.
Para ultimar, nos preocupa la lentitud en el procesa-*171miento judicial de casos de pensiones alimenticias. Es alar-mante. Los estudios recientes así lo corroboran. El notable esfuerzo de los jueces y demás funcionarios en remediarlos ha sido infructuoso. Parte del complejo problema radica en las actitudes de los protagonistas, abogados y jueces. Pero tam-bién en la naturaleza del asunto. Un número sustancial de los decretos de divorcio contienen imperativamente dictáme-nes sobre pensiones alimenticias. Su ejecución posterior genera a corto y largo plazo un sinnúmero de incidentes rela-tivos, entre otros, a su incumplimiento, aumento o disminu-ción de la pensión. Apuntes sobre procedimientos judiciales en torno a la familia, Secretariado de la Conferencia Judicial, págs. 27-29 (1984). El método clásico de requerir una mos-tración de causa al alimentante moroso, con la consabida con-tratación de abogado por la parte promovente, radicación de documentos, notificación y citación, es costoso, complejo y en-revesado. Atenta contra los intereses de los menores de edad —verdaderos sujetos tutelados del derecho— al propiciar tar-danzas indebidas. “[E]l bienestar y la salud física y emo-cional de los menores se ve comprometida por la lentitud que crea una maquinaria judicial congestionada.” Apuntes sobre procedimientos judiciales en torno a la familia, supra, pág. 29. La situación reclama urgente intervención del Poder Legis-lativo. Entretanto, hacemos un llamado a los tribunales de justicia del país para que con creatividad e imaginación in-tenten solucionar con mayor prontitud y prioridad estas contiendas.
Por los fundamentos expuestos, se expedirá el auto y se dictará sentencia que incorpore a la misma todos los pro-nunciamientos antes vertidos. La Resolución del 17 de diciem-bre de 198U quedará, en lo pertinente, también modificada. En este aspecto se deja sin efecto el levantamiento de embargo de propiedad inmueble. Continuarán los trámites compatibles con esta decisión.

(1) Respecto a su solicitud de que se embarguen fondos del cheque del Seguro Social del demandado Rivera Hernández, según provisto por la Ley Federal Núm. 93-647 (88 Stat. 2357, 42 U.S.C. see. 659) —para cubrir atra-sos en el pago de pensión alimenticia— basta consignar que en virtud de lo precedentemente resuelto, ella debe determinar si es o no académica tal solicitud. De ser ello necesario, deberá reproducir ante el foro de instancia el planteamiento e ilustrarlo apropiadamente sobre su procedencia por cum-plir todos los requisitos del mencionado estatuto. No lo ha hecho ante nos.